On Rehearing.
PER CURIAM.
The judgment heretofore handed down in this case is set ¿side in so far as it gives the custody and control of the children to the plaintiff; and in that connection it is now ordered, adjudged, and decreed that this case be remanded with instructions to the lower court to determine, after hearing evidence and upon the advice of a family meeting, to which one of the parties to this suit the custody of the children should be given, and to enter judgment accordingly.
Except in so far as herein modified the judgment heretofore handed down remains unchanged, and a rehearing is refused.